     MICHAEL N. BEEDE, ESQ.
 1
     Nevada Bar No. 13068
 2   JAMES W. FOX, ESQ.
     Nevada Bar No. 13122
 3   THE LAW OFFICE OF MIKE BEEDE, PLLC
     2470 St. Rose Pkwy., Ste. 307
 4
     Henderson, NV 89074
 5   eservice@legalLV.com
     Telephone (702) 473-8406
 6   Facsimile (702) 832-0248
 7
     Attorney for Defendant, 5916 Post Mountain Trust

 8                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 9

10
     DEUTSCHE BANK NATIONAL TRUST                         Case No.: 2:15-cv-02420-APG-EJY
     COMPANY AS TRUSTEE FOR MORGAN
11   STANLEY ABS CAPITAL I INC. TRUST
     2006-NC5, MORTGAGE PASS THROUGH
12   CERTIFICATES SERIES 2006-NC5, a
13
     California Corporation,                              STIPULATION AND [PROPOSED]
                                                          ORDER TO AMEND ANSWER TO
14                         Plaintiff,                     ADD COUNTERCLAIMS
15
     vs.
16
     5916 POST MOUNTAIN TRUST, a Nevada
17   Trust, SIERRA RANCH HOMEOWNERS
     ASSOCIATION
18

19                         Defendants.

20
            Defendant 5916 Post Mountain Trust (hereafter, “Defendant”) by and through its attorneys
21
     of record, Michal N. Beede, Esq. and James W. Fox, Esq., of The Law Office of Mike Beede,
22
     PLLC; Defendant Sierra Ranch Homeowners’ Association (hereafter, “Sierra Ranch”), by and
23
     through its attorneys of record, Sean L. Anderson, Esq. and Ryan D. Hastings, Esq., of Leach Kern
24
     Gruchow Anderson Song; and Plaintiff Deutsche Bank National Trust Company as Trustee for
25
     Morgan Stanley ABS Capital I Inc. Trust 2006-NC5, Mortgage Pass-Through Certificates, Series
26
     2006-NC5 (herafter, “Plaintiff,” or “Deutsche”), by and through its attorneys of record, Robert A.
27
     Riether, Esq. and Rock K. Jung, Esq. of Wright, Finlay & Zak, stipulate and agree to the following:
28




                                                   1
           1. Defendant 5916 Post Mountain Trust filed its Answer to Plaintiff’s Complaint (ECF No.
 1
              44) on November 13, 2019.
 2
           2. Defendant 5916 Post Mountain Trust filed its Answer to Plaintiff’s First Amended
 3
              Complaint (ECF No. 47) on December 23, 2019. [ECF No. 51].
 4
           3. Defendant 5916 Post Mountain Trust now wishes to amend its previously filed Answer to
 5
              correct typographical errors and assert counterclaims against Deutsche.
 6         4. The parties hereto stipulate to allow Defendant 5916 Post Mountain Trust to amend its
 7            Answer and Add Counterclaims.
 8         5. Per the Scheduling Order (ECF No. 45), “The Parties shall have until Tuesday,
 9            February 4, 2020, to file any motion to amend the pleadings or to add parties, which is

10
              ninety (90) days before the discovery cut-off date pursuant to LR 26-1(b)(2).”
     ///
11
     ///
12
     ///
13
     ///
14
     ///
15
     ///
16   ///
17   ///
18   ///
19   ///

20
     ///
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26   ///
27   ///
28   ///




                                                     2
        6. Defendants’ proposed First Amended Answer and Counterclaims attached hereto as
 1
            Exhibit 1 shall be filed with this court.
 2

 3

 4   DATED this 21st day of January, 2020.              DATED this 21st day of January, 2020.
 5
     THE LAW OFFICE OF MIKE BEEDE, PLLC                 WRIGHT, FINLAY & ZAK
 6
     By:/s/ James W. Fox                                By:/s/ Robert Riether
 7      MICHAEL BEEDE, ESQ.                                ROBERT RIETHER, ESQ.
        Nevada Bar No. 13068                               Nevada Bar No. 12076
 8
        JAMES W. FOX, ESQ.                                 ROCK K. JUNG, ESQ.
 9      Nevada Bar No. 13122                               Nevada Bar No. 10906
        2470 St. Rose Pkwy, Suite 307                      7785 W. Sahara Ave., Suite 200
10      Henderson, NV 89074                                Las Vegas, NV 89117
        T: 702-473-8406                                    T: 702-475-7964
11
        Attorney for 5916 Post Mountain Trust              Attorneys for Deutsche Bank National
12                                                         Trust Company as Trustee for Morgan
                                                           Stanley ABS Capital I Inc. Trust 2006-
13                                                         NC5, Mortgage Pass-Through
                                                           Certificates, Series 2006-NC5
14

15

16   DATED this 21st day of January, 2020.
17
     LEACH KERN GRUCHOW ANDERSON SONG
18
     By:/s/ Ryan Hastings
19      SEAN L. ANDERSON, ESQ.
20
        Nevada Bar No. 7259
        RYAN D. HASTINGS, ESQ.
21      Nevada Bar No. 12394
        2525 Box Canyon Drive
22
        Las Vegas, NV 89128
23      T: 702-538-9074
        Attorneys for Sierra Ranch
24      Homeowners’ Association
25

26

27

28




                                                    3
                                                            Case Name: Deutsche Bank v. 5916
 1
                                                            Post Mountain Trust, et al.
 2                                                          Case Number: 2:15-cv-02420-APG-EJY

 3

 4                                              ORDER

 5          The Court, having reviewed the stipulation of the parties, and good cause appearing

 6   therefore,

 7          IT IS HEREBY ORDERED that Defendant 5916 Post Mountain is permitted to amend

 8   its Answer and add Counterclaims. The Amended Answer and Counterclaims attached hereto

 9   as Exhibit 1 shall be filed with this Court.

10          IT IS FURTHER ORDERED that the Clerk of Court shall separate and electronically

11   file Defendant 5916 Post Mountain Trust's Amended Answer to Plaintiff's First Amended

12   Complaint and Counterclaim attached to ECF No. 58.

13          Dated: January 22, 2020

14
                                                        _______________________________________
15                                                      UNITED STATES MAGISTRATE JUDGE
16
     Submitted by:
17
     THE LAW OFFICE OF MIKE BEEDE, PLLC
18

19
     By:/s/ James W. Fox
20
     MICHAEL BEEDE, ESQ.
21   Nevada Bar No. 13068
     JAMES W. FOX, ESQ.
22   Nevada Bar No. 13122
     2470 St. Rose Pkwy, Suite 307
23
     Henderson, NV 89074
24   T: 702-473-8406
     Attorney for 5916 Post Mountain Trust
25

26

27

28




                                                    4
